Per Curiam.
Upon his plea of guilty to the charge of public drunkenness, defendant was subject to punishment as provided by G.S. 14-335. In such case, where the judgment is one of imprisonment, the sentence imposed should be as provided by G.S. 148-30 or by G.S. 148-32. Also, see G.S. 15-6.
The sentence imposed by the judgment as appears in the record was not in compliance with G.S. 148-30 or with G.S. 148-32. Hence, since defendant’s appeal constitutes an exception thereto, the judgment is vacated; and the cause is remanded for a new and proper judgment upon defendant’s plea of guilty to the charge of public drunkenness.
We are not unmindful that the judgment as recorded may reflect the interpretation placed thereon by the clerk who prepared the minutes rather than the judgment as pronounced by the presiding judge.
Remanded for proper judgment.